DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-16 and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining the different types of split for the normal split 602, wide split 604, a fixed split 606, and the paradoxical split 608 in connection with one or more cardiac cycles and respiratory cycles for which heart sound signals and respiration signals are collected over a period of time (published Specification, para. 0062), the Specification does not reasonably provide enablement for claim limitation of “characterize the S2 signal segments to exhibit a first type of S2 split based on the time intervals in connection with inspiration and expiration phases of one or more 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, Claim 18 is a dependent clam from Claim 18, such that the claim fails to particularly point out and distinctly claim the subject matter. Similarly, Claims 19 and 20 are dependent method claims, but depend from Claim 13 which is a dependent system claim such that the claim fails to particularly point out and distinctly claim the subject matter. Accordingly, for purposes of compact prosecution, the Examiner will interpret the Claims 18-20 on the basis of being properly dependent from Claim 14.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-12, 14-16 and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-8, 10-16 and 18-24 are directed to a system and method which characterizes S2 signal segments from heart sound signals to identify S2 splits based on time intervals in connection with inspiration and expiration phases and identifying a cardiac condition based on the S2 split. 
The limitation of  characterizing the splits to be one of a normal, wide fixed or paradoxical split (Claims 2 and 15), identifying the cardiac condition based on a cardiac condition matrix (Claim 3), defining the location of the heart regions (Claims 4 and 16), sense respiration signal using a respiration sensor (Claims 5-7), extracting the P2 and A2 signals based on a peak of the A2 signal and slope of theP2 signal (Claims 8 and 18), tracking and recording over time (Claims 10-12, 20, 21 and 23), and characterizing the S2 split based on a comparison of the inspiration and expiration time intervals (Claims 19, 22 and 24) are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “processor”, “heart sound sensor” and “respiration sensor”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” and “sensor”, language in the context of this claim encompasses the user manually characterizes S2 signal segments from heart sound signals to identify S2 splits based on time intervals in connection with inspiration and expiration phases and identifying a cardiac condition based on the S2 split. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 
In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while obtaining heart sounds, respiration signals and characterizing signal segments require non-abstract elements, such as controller, processors, sensors, signal generators and displays, these are routinely used in in the art and can be viewed as an insignificant extra-solution data gathering step.  
Moreover, data manipulation itself is not a practical application, and the practical application itself needs to be explicitly recited in the claim (not just capable of being used as part of one). Still further, except for Claim 13, this judicial exception is not integrated into a practical application because the claims merely identify a cardiac condition based on the S2 split and does not utilize the identification in a practical application.  For example, Claims 1 and 14 identifies a cardiac condition based on the S2 split, but does not report use such identification in a practical application. 
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of determining, measuring, indicating and deriving appears to be no more than mere instructions to apply the exception using a generic circuitry. Mere instructions to apply an exception using a generic circuitry cannot provide an inventive concept. The claim is not patent eligible
Viewed separately and in combination as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea.  Accordingly, the non-abstract elements are not sufficient to ensure that the claims amount to significantly more than the abstract 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 14-16, 22 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yildirim, Isa, and Rashid Ansari. "A robust method to estimate time split in second heart sound using instantaneous frequency analysis." 2007 29th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2007 (Yildirim). 

In regards to Claims 1 and 14, Yildirim teaches a system, comprising: a heart sound sensor configured to sense heart sound signals of a subject (see entire document, for example page 1855, col. 1 “S2 sound in a phocardiogram”); a memory to store program instructions ; and a processor (inherent) that, when executing the program instructions, is configured to: identify S2 signal segments from the heart sound signals (see entire document, for example page 1856, col. 1 “”II. Method”); analyze the S2 signal segments to identify corresponding pulmonary valve signals (P2 signals) (see entire document, for example page 1856, col. 1 “”II. Method”) and aortic valve signals (A2  signals) (see entire document, for example page 1856, col. 1 “”II. Method”); determine time intervals  between the corresponding A2 and 

In regards to Claims 2 and 15, Yildirim teaches the processor is configured to characterize the first type of S2 split to be one of a normal split, a wide split, a fixed split, or a paradoxical split based on the time intervals between the A2 and P2 signals in connection with the inspiration and expiration phases of the one or more respiration cycles (see entire document, for example page 1855, col. 1, paradoxical, fixed and wide). 

In regards to Claim 16, Yildirim teaches identifying the first type of the S2 split correspond to at least one of a right heart-related condition, a left heart-related condition, or a greater vessel-

In regards to Claims 22 and 24, Yildirim teaches the time intervals include inspiration and expiration time intervals, the processor is configured to characterize the first type of S2 split based on a comparison of the inspiration and expiration time intervals (see entire document, for example col. 1 “Introduction”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yildirim, Isa, and Rashid Ansari. "A robust method to estimate time split in second heart sound using instantaneous frequency analysis." 2007 29th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2007 (Yildirim) as applied to Claim 1, 2, 4, 14-16, 22 and 24 above, in view of US 20160058318 to Borjigin et al. (Borjigin). 

In regards to Claims 3 and 4, Yildirim teaches the essential features of the claimed invention, except does not explicitly teach using a cardiac condition matrix. 

Borjigin teaches using a cardiac condition matrix for providing a matrix that can be readily overlaid with an automatically-identified signal pattern indicative of one or more of an arrhythmia, a precursor to an arrhythmia, a cardiac event, and/or a precursor to a cardiac event (see entire document, for example Abstract and para. 0010, 0014, 0029 “the matrices can be used by healthcare professionals to identify physiological conditions in patients, including, in the example of cardiac activity data, arrhythmia conditions and other cardiac conditions.”).   It would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Zhang with using a cardiac condition matrix for the predictable purpose of providing a matrix that can be readily overlaid with an automatically-identified signal pattern indicative of one or more of an arrhythmia, a precursor to an arrhythmia, a cardiac event, and/or a precursor to a cardiac event. 

In regards to Claim 4, Yildirim teaches identifying the first type of the S2 split correspond to at least one of a right heart-related condition, a left heart-related condition, or a greater vessel-related condition (see entire document, for example page 1855, col. 1, “left bundle branch block”, “right bundle branch block” and “right ventricular failure”). 

Claims 5-8, 10-13, 18-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yildirim, Isa, and Rashid Ansari. "A robust method to estimate time split in second heart sound using instantaneous frequency analysis." 2007 29th Annual International Conference of the IEEE Engineering in Medicine and Biology Society. IEEE, 2007 (Yildirim) as applied to Claim 1, 2, 14-16, 22 and 24 above, in view of US 20120101393 to Zhang et al. (Zhang) and TANG et al. "Discrimination of Aortic and Pulmonary Components from the Second Heart Sound Using Respiratory Modulation and Measurement of Respiratory Split" Applied Sciences MDPI; 2017 (Tang) which was provided in Applicant’s IDS; and Nigam, Vivek, and Roland Priemer. "A dynamic method to estimate the time split between the A2 and P2 components of the S2 heart sound." Physiological measurement 27.7 (2006): 553 (Nigam).  

In regards to Claim 5, Yildirim modified teaches the essential features of the claimed invention, except for a respiration sensor configured to sense a respiration signal of the subject, wherein the processor is configured to apply a bandpass filter to the respiration signal to identify the P2 signal and the A2 signal from the S2 signal segment. 

Zhang teaches an implantable medical device, device and method comprising: a respiration sensor configured to sense a respiration signal of the subject (see entire document, for example para. 0014 -0015 “Electrodes 168 are also coupled to respiration detection circuitry 160. Respiration detection circuitry 
In addition, it is notoriously known to use a bandpass filter to remove out of band interference due to breathing and other extraneous noise sources for the purpose to identify the P2 signal and the A2 signal from the S2 signal segment as exemplified by Tang (page 4 “First, the heart sound signal and synchronous respiratory signal are bandpass filtered with zero-phase delay in the frequency band 5-200 Hz and 0.05-1 Hz, respectively. Second, all S2s from the heart sound signal were segmented and re-ordered in joint time and respiratory phase domain. Third, aortic and pulmonary components were discriminated. Fourth, the splits were measured by weighted timing.”) and Nigam (page 563). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the present application to modify the device and method taught by Yildirim with a respiratory sensor configured to sense the expiration signal of the patient taught by Zhang for the predictable purpose of monitoring the health of a patient and to have the processor configured to apply a bandpass filter to the 

In regards to Claim 6, Zhang teaches the respiration sensor comprises at least one of an accelerometer, a pressure sensor, or an impedance sensor that is configured to indicate a respiratory phase of the subject (see entire document, for example para. 0014-0015). 

In regards to Claims 7 and 19, Yildirim modified teaches a respiration sensor configured to sense a respiration signal of the subject, the respiration signal including the expiration phase and the inspiration phase that form at least part of the one or more respiratory cycles of the subject, wherein the processor is configured to identify expiration and inspiration time intervals between the P2 signal and the A2 signal in connection with the expiration and inspiration phases (see entire Yildirim document, for example col. 1, “Introduction” which describes the S2 split which occur during expiration, or which do not vary with respiration or which is a paradoxical split that is heard during expiration and disappears during inspiration, such that for the classification of the S2 the inspiration phases of the respiration cycle need to be analyzed). 

In regards to Claims 8 and 18, Nigam teaches to extract the P2 signal and the A2 signal based on a peak of the A2 signal and a slope of the P2 signal (see entire document, for example pages 560 “slope” and 565 peak”).

In regards to Claim 10-12 and 20, Zhang teaches to monitor the time interval between the A2 and P2 signals over time and record changes in the time interval in connection with monitoring for heart failure 

In regards to Claim 13, Zhang teaches a pulse generator to deliver pacing therapy based in part on programmed delays, wherein the processor is configured to monitor the time signals between the A2 and P2 signals over time and record changes in the time signals in connection with adjustments in at least one of the programmed delays (see entire document, for example para. 0036-0039 “cardiac pacing, cardiac resynchronization therapy (CRT), vagal nerve stimulation, or stimulation of upper airways or continuous positive airway pressure (CPAP) for treating sleep apnea”). 

In regards to Claims 21 and 23, Zhang teaches to repeat the identify, analyze and determine operations in connection with the inspiration and expiration phases of the one or more respiration cycles (Claim 21) and the identifying, analyzing and determining operations are repeated in connection with the inspiration and expiration phases of the one or more respiration cycle (Claim 23) (see entire document, .  

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Mgdob, H. M., et al. "Application of Morlet transform wavelet in the detection of paradoxical splitting of the second heart sound." Computers in Cardiology, 2003. IEEE, 2003 which further explains paradoxical splitting. 

Response to Applicant’s Amendments and Arguments
Applicant’s amendments and arguments filed April 9, 20210 have been fully considered. 
Accordingly, the rejections under 35 USC 112 are withdrawn in view of the amendment and arguments. 
In regards to the rejections under 35 USC 103, Applicant’s amendments and arguments are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yildirim as noted above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892.  The examiner can normally be reached on Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




MITCHELL E. ALTER
Examiner
Art Unit 3791



/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                           /CHRISTIAN JANG/Primary Examiner, Art Unit 3791